DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/12/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 10, 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US PGPub 2019/0029135) hereinafter referred to as Poullain (US PGPub 2014/0255899). 

1)	Regarding claim 1, Park discloses an information handling system (figs. 1-11, electronic device 10) comprising: 
a lid housing portion (fig. 1A, second case 220 and second cover 230) integrating a display ([0054], the second display device 200 may include a second display module 210, a second case 220, and a second cover 230, similarly to the first display device 100. Alternatively, the second display module 
a main housing portion (fig. 1A, first case 120 and first cover 130) integrating processing components operable to process information, the processing components interfaced with the display to present the information as visual images ([0052], the first display module 110 may include, for example, a display panel for outputting a user interface, display driving modules (e.g., a processor and a memory) for driving the display panel, a battery for supplying power to the display panel and the display driving modules, and the like); and
a mono barrel hinge (fig. 1A, hinge module 300) rotationally coupling the lid housing portion and main housing portion to rotate between closed and open positions ([0057] and fig. 1D, the hinge module 300 may connect the first display device 100 and the second display device 200 and may allow the first display device 100 or the second display device 200 to rotate at a predetermined angle in response to external pressure applied thereto), the mono barrel hinge having first and second sequential dual axis hinge elements (figs 2 and 5, first hinge 400a and second hinge 400b) coupled to each other by a mono barrel member (fig. 2, second hinge dummy 302), the first and second sequential dual axis hinge elements both disposed in an interior of the mono barrel member ([0103], the first hinge 400a and the second hinge 400b may be coupled, at one side thereof, to an inner wall of the second hinge dummy 302), each of the first and second sequential dual axis hinge elements having a first bracket extending out of the mono barrel member to couple to the lid housing portion and a second bracket extending out of the mono barrel interior to couple to the main housing portion ([0063] and fig. 1C, case connections 470 and 460 connecting to a first case 220 and a second case 120). 
In fig. 2, Park discloses a notebook computer comprising a second hinge dummy 302 which is illustrated to be an elongated shape, however Park does not disclose the mono barrel member forming a depression shaped to accept a stylus. 
In a similar field of endeavor of display devices including hinges, Poullain discloses a notebook computer having a hinge structure with a mono barrel member forming a depression shaped to accept a stylus ([0046], the hinge 3 is provided on the inside with a cavity 4 capable of receiving the stylus). 


2)	Regarding claim 7, Park further discloses wherein the mono barrel member comprises:
an inner member (fig. 2, second hinge dummy 302) disposed proximate the display (figs 1C and 2);
an outer member (fig. 2, first hinge dummy 301) disposed distal the display (figs. 1C and 2) and having positioning guides for aligning the first and second hinge elements ([0107], The first hinge dummy 301 may be disposed to cover open areas of the second to fourth hinge dummies 302, 303, and 304 to which the hinges 400a and 400b are coupled. The first hinge dummy 301 may be hook-coupled with the second hinge dummy 302, the third hinge dummy 303, and the fourth hinge dummy 304 through one or more hook structures disposed on the inside thereof); and
one or more coupling devices to couple the inner member to the outer member with the first and second hinge elements captured between the inner member and outer member ([0104] and fig. 2, the second hinge dummy 302 may have a coupling structure (e.g., a hook recess or a hook) therein to which the first hinge dummy 301 is coupled).
In fig. 2, Park discloses a second hinge dummy 302 which is illustrated to be an elongated shape, however Park does not disclose the inner member having the depression. 
In a similar field of endeavor of display devices including hinges, Poullain discloses the inner member having the depression ([0046], the hinge 3 is provided on the inside with a cavity 4 capable of receiving the stylus). 
Therefore it would have been obvious to one of ordinary skill in the art to modify the second hinge dummy 302 of Park by specifically providing the inner member having the depression, as taught by 

3)	Regarding claim 10, Park discloses a method for using an information handling system ([0219], a method (e.g. operations) and fig. 1D, states in which the first and second display devices are rotated), the method comprising:
rotating first and second housing portions to an open position ([0069] and fig. 1D, as in a state 103, the hinge module 300 may allow the first display device 100 (or the second display device 200, the following description being made based on the first display device 100) to rotate relative to the second display device 200 within a specified angle range "a" while external pressure is being applied), the barrel hinge (fig. 1C, hinge module 300) rotationally coupling the first and second housing portions to each other (fig. 1C) with first and second sequential dual axis hinge elements (fig. 2, first hinge 400a and second hinge 400b) disposed in an interior of a barrel member ([0103], the first hinge 400a and the second hinge 400b may be coupled, at one side thereof, to an inner wall of the second hinge dummy 302), each of the first and second sequential dual axis hinge elements having first and second brackets extending out of the interior to couple with the first and second housing portions ([0063] and fig. 1C, case connections 470 and 460 connecting to a first case 220 and a second case 120); and
rotating the first and second housing portions to a closed position ([0067] and fig. 1D, in a state 101, the hinge module 300 of the electronic device 10 may allow the first display device 100 and the second display device 200 to rotate relative to each other such that a first surface of the first display device 100 and a first surface of the second display device 200 face or make surface-to-surface contact with each other, or are parallel to each other).
However Park does not disclose the method for using a stylus with an information handling system, the method comprising: the open position that exposes a depression formed in a barrel hinge; placing the stylus in the depression; and a closed position that encloses the depression within the first and second housing portions to retain the stylus in the depression. 
In a similar field of endeavor of display devices including hinged devices, Poullain discloses the method for using a stylus with an information handling system ([0046], the communication tablet (FIGS. 1 
Therefore it would have been obvious to one of ordinary skill in the art to modify the second hinge dummy 302 of Park by specifically providing the depression for the stylus, as taught by Poullain, for the purpose of improving user experience with the device by providing a secure place for a user to store a stylus that is associated with the device. 

4)	Regarding claim 13, the combination of Park and Poullain further discloses further comprising:
retaining the stylus in the depression through a first range of angular relationship of the first and second housing portions by engagement of the stylus against the first housing portion (Poullain: [0046] and fig. 8, when the tablet is closed, the inner faces 5, 6 of the panels 1, 2 are facing each other and the cavity 4 is closed by the narrow sides of the two panels 1, 2 (FIG. 8), the stylus 16 thus being locked in place inside the cavity 4); and
releasing the stylus from the depression through a second range of angular relationship of the first and second housing portions by disengagement of the stylus from the first housing portion (Poullain: [0046] and fig. 9, when the tablet is open (FIG. 11), both panels 1, 2 lie flat, the screens 7, 8 are accessible for reading and writing, and the cavity 4 is open, giving access to the stylus 16).


a first sequential dual axis hinge element (fig. 2, first hinge 400a) having first and second brackets to couple to first and second housing portions ([0063] and fig. 1C, case connections 470 and 460 connecting to a first case 220 and a second case 120);
a second sequential dual axis hinge element (fig. 2, second hinge 400b) having first and second brackets to couple to first and second housing portions ([0063] and fig. 1C, case connections 470 and 460 connecting to a first case 220 and a second case 120);
a first barrel element (fig. 2, first hinge dummy 301) having guides to hold the first and second sequential dual axis hinge elements at opposing ends ([0107], The first hinge dummy 301 may be disposed to cover open areas of the second to fourth hinge dummies 302, 303, and 304 to which the hinges 400a and 400b are coupled. The first hinge dummy 301 may be hook-coupled with the second hinge dummy 302, the third hinge dummy 303, and the fourth hinge dummy 304 through one or more hook structures disposed on the inside thereof); and
a second barrel element (fig. 2, second hinge dummy 302) coupled to the first barrel element to capture the first and second sequential dual axis hinge elements ([0103], the first hinge 400a and the second hinge 400b may be coupled, at one side thereof, to an inner wall of the second hinge dummy 302). 
In fig. 2, Park discloses a second hinge dummy 302 which is illustrated to be an elongated shape, however Park does not disclose the second barrel element having a depression sized to accept a stylus between the opposing ends. 
In a similar field of endeavor of display devices including hinges, Poullain discloses the second barrel element (fig. 1, hinge 3) having a depression sized to accept a stylus between the opposing ends ([0046], the hinge 3 is provided on the inside with a cavity 4 capable of receiving the stylus). 
Therefore it would have been obvious to one of ordinary skill in the art to modify the second hinge dummy 302 of Park by specifically providing a depression sized to accept a stylus, as taught by Poullain, for the purpose of improving user experience with the device by providing a secure place for a user to store the stylus which is associated with the device. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Park and Poullain further in view of Sen et al. (US PGPub 2020/0089360). 

1)	Regarding claim 2, the combination of Park and Poullain discloses further comprising: 
a stylus to input against the display (Poullain: [0046], writing on the screen 7, 8 is done manually, by means of a stylus 16);
wherein the stylus fits into the depression with the lid and main housing portions rotated to a closed position (Poullain: [0046], the hinge 3 is provided on the inside with a cavity 4 capable of receiving the stylus).
However the combination of Park and Poullain does not disclose the stylus having a capacitive tip. 
While Poullain disclose a stylus using an electronic ink display (Poullain: [0020]), it has been known in the art that other types of stylus could be used as well, including a stylus having a capacitive tip. For example, in a similar field of endeavor of display devices, Sen discloses a stylus having a capacitive tip (Sen: fig. 10 and [0053], tip electrode 1005 on input device 1004). 
Therefore it would have been obvious to one of ordinary skill in the art to modify the type of stylus used in Poullain by specifically providing a stylus with a capacitive tip of Sen as a known alternative for performing input on a touchscreen. 

Claims 8, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Park and Poullain further in view of Jinkinson et al. (US PGPub 2011/0102979).

1)	Regarding claim 8, the combination of Park and Poullain does not disclose wherein the inner member further comprises: a first sidewall defining the depression proximate the display; and a second sidewall defining the depression proximate a keyboard integrated in the main housing portion, the first sidewall taller than the second sidewall.

a first sidewall (fig. 3; resilient member 42) defining the depression proximate the display (fig. 3); and
a second sidewall (fig. 3; resilient member 42) defining the depression proximate a keyboard (fig. 3) integrated in the main housing portion (fig. 3), the first sidewall taller than the second sidewall ([0019]; resilient members 42 have a relatively short length as compared to groove 40 and are preferably centrally disposed within groove 40; however, the disposition and dimensions of resilient members 42, if provided, will inevitably vary amongst different embodiments. Therefore it would have been obvious to modify the dimensions of the resilient members 42 so that one resilient member is taller than another). 
Therefore it would have been obvious to one of ordinary skill in the art to modify the hinge of Park and Poullain by specifically providing sidewalls, as taught by Jinkinson, for the purpose of securing the stylus. 

2)	Regarding claim 19, the combination of Park and Poullain does not disclose wherein the second barrel element defines the depression between first and second walls, the first wall having a height of greater than the second wall.
In a similar field of endeavor of stylus garages, Jinkinson discloses wherein the second barrel element defines the depression between first and second walls (fig. 3, resilient members 42), the first wall having a height of greater than the second wall ([0019]; resilient members 42 have a relatively short length as compared to groove 40 and are preferably centrally disposed within groove 40; however, the disposition and dimensions of resilient members 42, if provided, will inevitably vary amongst different embodiments. Therefore it would have been obvious to modify the dimensions of the resilient members 42 so that one resilient member is taller than another). 
Therefore it would have been obvious to one of ordinary skill in the art to modify the hinge of Park and Poullain by specifically providing walls, as taught by Jinkinson, for the purpose of securing the stylus

.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Park and Poullain further in view of Immel et al. (US PGPub 2015/0378455).

Regarding claim 11, the combination of Park and Poullain does not disclose further comprising retaining the stylus within the depression by magnetic attraction between the stylus and barrel hinge.
In a similar field of endeavor of stylus devices Immel discloses further comprising retaining the stylus within the depression by magnetic attraction between the stylus and barrel hinge ([0029], terminal 110a of stylus 102 may be a ferromagnetic terminal configured to be magnetically attracted to permanent magnets 114a and 114b via magnetic force 702a and 702b and fig. 8 and [0032], stylus 102 is seated within a depressed region of dock 104). 
Therefore it would have been obvious to one of ordinary skill in the art to modify the depression of Park and Poullain by specifically including magnetic attraction as taught by Immel, for the purpose of improving the stylus staying within the dock as disclosed at paragraph 0033 of Immel. 

Claims 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Park and Poullain further in view of Hyun et al. (US PGPub 2005/0090206).

1)	Regarding claim 12, the combination of Park and Poullain does not disclose further comprising retaining the stylus within the depression by engagement of the stylus against the sides of the depression.
In a similar field of endeavor of stylus input devices Hyun discloses further comprising retaining the stylus within the depression by engagement of the stylus against the sides of the depression ([0037] and fig. 4, hinge recess 340 has a shape corresponding to that of the stylus). 


2)	Regarding claim 17, the combination of Park and Poullain further discloses further comprising:
a stylus sized to fit into the depression (Poullain: [0046], the hinge 3 is provided on the inside with a cavity 4 capable of receiving the stylus). 
However Park and Poullain does not disclose wherein sidewalls that define the depression compress against the stylus to retain the stylus in the depression.
In a similar field of endeavor of stylus input devices Hyun discloses wherein sidewalls that define the depression compress against the stylus to retain the stylus in the depression ([0037] and fig. 4; hinge recess 340 has a shape corresponding to that of the stylus). 
Therefore it would have been obvious to one of ordinary skill in the art to modify the hinge of Park and Poullain by specifically providing a depression shape as taught by Hyun, for the purpose of substitution known types of hinge devices which perform the same function. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Park, Poullain and Sen in view of Hyun.

1)	Regarding claim 4, the combination of Park and Poullain discloses the information handling system including a depression for holding a stylus, however the combination of Park, Poullain and Sen does not disclose wherein the depression conforms against the stylus to maintain the stylus in the depression.
While Poullain discloses a depression for holding a stylus, it has been known in the art that other shapes could be used as well, including wherein the depression conforms against the stylus to maintain the stylus in the depression. For example, in a similar field of endeavor of display devices, Hyun discloses wherein the depression conforms against the stylus to maintain the stylus in the depression (Hyun: 
Therefore it would have been obvious to one of ordinary skill in the art to modify the shape of the depression for holding the stylus used in Poullain by specifically providing wherein the depression conforms against the stylus to maintain the stylus in the depression of Hyun as a known alternative for holding a stylus within a display system. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Park, Poullain, and Sen further in view of Hicks et al. (US PGPub 2014/0253464).

1)	Regarding claim 14, the combination of Park and Poullain does not disclose further comprising: sensing presence or absence of the stylus in the depression; applying a first touch detection sensitivity at a display of the information handling system if the stylus is present; and applying a second touch detection sensitivity at the display if the stylus is absent.
In a similar field of endeavor of stylus input devices, Hicks discloses further comprising:
sensing presence or absence of the stylus in the depression (paragraph 0052; the device includes a magnetic sensor that can detect the presence of a stylus magnet);
applying a first touch detection sensitivity at a display of the information handling system if the stylus is present (paragraph 0052; when the stylus is magnetically latched to the device, as shown in FIG. 6b, the magnetic sensor of the device detects the presence of the stylus magnet and activates the magnetic stylus idle mode, thus powering down the device); and
applying a second touch detection sensitivity at the display if the stylus is absent (figs. 3a and 3c)
Therefore it would have been obvious to one of ordinary skill in the art to modify the device of Park and Poullain by specifically providing the sensor, as taught by Hicks, for the purpose of power management by shutting down the device when the stylus is in a stored position. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Park and Poullain further in view of Godfrey (US PGPub 2018/0107254).

However the combination of Park and Poullain does not disclose wherein the first housing portion integrates a keyboard and the depression sidewall proximate the keyboard exposes the stylus to selectively engage against the first housing portion through a predetermined range of rotational movement. 
In a similar field of endeavor of stylus input, hinged display devices, Godfrey discloses wherein the first housing portion integrates a keyboard ([0044], One or more input devices 122, 124 connected with the housing 116 and accessible to a user of the base subassembly 104 on or via the input side 118 of the housing 116. In the illustrated embodiment, the input device 122 is a keyboard having one or more keys 126) and the depression sidewall proximate the keyboard exposes the stylus to selectively engage against the first housing portion through a predetermined range of rotational movement (fig. 2, subassembly 104). 
Therefore it would have been obvious to one of ordinary skill in the art to modify the device of Park and Poullain by specifically providing a keyboard and the depression sidewall proximate the keyboard as taught by Godfrey, for the purpose of improving user experience by providing a designated keyboard instead of two displays. 

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Park, Poullain, and Sen further in view of Hicks.

1)	Regarding claim 5, the combination of Park, Poullain and Sen does not disclose further comprising: a sensor integrated in the mono barrel hinge and interfaced with the processing components, the sensor operable to detect presence of the stylus in the depression; wherein the processing components apply a first touch sensitivity at the display if the stylus is present and a second touch sensitivity at the display if the stylus is not present.

wherein the processing components apply a first touch sensitivity at the display if the stylus is present and a second touch sensitivity at the display if the stylus is not present ([0052]; when the stylus is magnetically latched to the device, as shown in FIG. 6b, the magnetic sensor of the device detects the presence of the stylus magnet and activates the magnetic stylus idle mode, thus powering down the device). 
Therefore it would have been obvious to one of ordinary skill in the art to modify the device of Park, Poullain and Sen by specifically providing the sensor, as taught by Hicks, for the purpose of power management by shutting down the device when the stylus is in a stored position. 

2)	Regarding claim 6, the combination of Park, Poullain and Sen does not disclose wherein touch sensitivity comprises a touch detection scan rate of the display.
In a similar field of endeavor of stylus input devices, Hicks discloses wherein touch sensitivity comprises a touch detection scan rate of the display (paragraph 0052; when the stylus is magnetically latched to the device, as shown in FIG. 6b, the magnetic sensor of the device detects the presence of the stylus magnet and activates the magnetic stylus idle mode, thus powering down the device). 
Therefore it would have been obvious to one of ordinary skill in the art to modify the device of Park, Poullain and Sen by specifically providing the sensor, as taught by Hicks, for the purpose of power management by shutting down the device when the stylus is in a stored position. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Park, Poullain and Jinkinson further in view of Hyun.

1)	Regarding claim 9, the combination of Park, Poullain and Jinkinson further discloses wherein the second sidewall cooperates with the main housing portion to restrict removal of the stylus 
However the combination of Park, Poullain and Jinkinson does not close restricting removal of the stylus from the depression until the lid and main housing portions rotate greater than a predetermined angle.
In a similar field of endeavor of stylus input devices, Hyun discloses restricting removal of the stylus from the depression until the lid and main housing portions rotate greater than a predetermined angle (fig. 6A-6C). 
Therefore it would have been obvious to one of ordinary skill in the art to modify the shape that encloses the stylus of Park, Poullain and Jinkinson by specifically providing restricting removal of the stylus from the depression until the lid and main housing portions rotate greater than a predetermined angle, as taught by Hyun, for the purpose of using different methods of securing the stylus. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Park and Poullain further in view of Immel and Singla et al. (US PGPub 2017/0267898).

Regarding claim 18, the combination of Park and Poullain further discloses further comprising:
a stylus sized to fit into the depression (Poullain: [0046], the hinge 3 is provided on the inside with a cavity 4 capable of receiving the stylus), 
However the combination of Park and Poullain does not disclose the stylus integrating one or more magnets; and ferromagnetic material integrated in the depression to attract the one or more magnets and retain the stylus in the depression.
In a similar field of endeavor of stylus devices Immel discloses 
a ferromagnetic material ([0029] and fig. 7; terminal 110a may be a ferromagnetic terminal) integrated in the stylus (fig. 7; stylus 102); and
a magnet integrated in the depression (fig. 7; permanent magnets 114a and 114b), a magnetic attraction between the magnet and ferromagnetic material (paragraph 0029; terminal 110a of stylus 102 may be a ferromagnetic terminal configured to be magnetically attracted to permanent magnets 114a and 
Therefore it would have been obvious to one of ordinary skill in the art to modify the depression of Park and Poullain by specifically including magnetic attraction as taught by Immel, for the purpose of improving the stylus staying within the dock as disclosed at paragraph 0033 of Immel. 
However Immel does not disclose the magnet integrated in the stylus and the ferromagnetic material integrated in the depression. 
In a similar field of endeavor of stylus devices Singla discloses the magnet integrated in the stylus and the ferromagnetic material integrated in the depression ([0026], lines 18-20 and fig. 1B, one or more magnets may be incorporated into an interior of the stylus 110, and the laptop computing device 106, serving as the magnetically coupling surface for the magnets on the stylus, may include a magnetic material which could be a ferromagnetic material). 
Immel discloses the claimed invention except for the magnet on the stylus and the ferromagnetic material in the depression.  It would have been obvious to one having ordinary skill in the art to change the locations of the magnet and the ferromagnetic material, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Park, Poullain and Sen further in view of Immel and Singla.

1)	Regarding claim 3, the combination of Park, Poullain and Sen does not disclose further comprising: a magnet integrated in the stylus; and ferromagnetic material integrated in the depression, a magnetic attraction between the magnet and ferromagnetic material biasing the stylus into the depression.
In a similar field of endeavor of stylus devices Immel discloses further comprising:
a ferromagnetic material ([0029] and fig. 7, terminal 110a may be a ferromagnetic terminal) integrated in the stylus (fig. 7, stylus 102); and

Therefore it would have been obvious to one of ordinary skill in the art to modify the depression of Park, Poullain and Sen by specifically including magnetic attraction as taught by Immel, for the purpose of improving the stylus staying within the dock as disclosed at paragraph 0033 of Immel. 
However Immel does not disclose the magnet integrated in the stylus and the ferromagnetic material integrated in the depression. 
In a similar field of endeavor of stylus devices Singla discloses the magnet integrated in the stylus and the ferromagnetic material integrated in the depression ([0026], lines 18-20 and fig, 1B, one or more magnets may be incorporated into an interior of the stylus 110, and the laptop computing device 106, serving as the magnetically coupling surface for the magnets on the stylus, may include a magnetic material which could be a ferromagnetic material). 
Immel discloses the claimed invention except for the magnet on the stylus and the ferromagnetic material in the depression.  It would have been obvious to one having ordinary skill in the art to change the locations of the magnet and the ferromagnetic material, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.

Response to Arguments
Applicant’s arguments with respect to claims 1, 10 and 16 have been considered but are moot because the arguments do not apply to the new reference combination including new references of Park and Poullain being used in the current rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Vic et al. (US PGPub 2017/0235337) discloses an electronic apparatus including hinges (figs. 1 and 2).
Ku et al. (US PGPub 2020/0241602) discloses a dual-axis hinge assembly for electronic devices (fig. 3A). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY J FRANK whose telephone number is (571)270-7255.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C. Lee can be reached on (571)272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EJF/
/BENJAMIN C LEE/Supervisory Patent Examiner, Art Unit 2693